Citation Nr: 0834240	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial increased evaluation for 
service-connected residuals, shrapnel wound to the right 
thigh, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active Marine Corps service from May 1967 to 
June 1969.  For his Vietnam service as an antitank 
assaultman, infantry and mortarman at Phu Bai, DaNang though 
the DMZ to Quang-Tri, he was awarded Combat Action Ribbon; 
the Purple Heart for wounds received in combat against the 
Viet Cong in March 1968; and the Navy Achievement Medal with 
a Combat "V" for actions while serving as Mortar Squad 
Leader with the Co. E, 2nd Batt, 3rd Marines, 3rd Marine 
Division, participating in 10 major combat operations and 
under intense enemy fire from December 1967-December 1968 
including during OPERATION SCOTLAND II.  He was born in 1948.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) commencing in February 2005 with 
the grant of service connection and the assignment of the 
herein concerned ratings.

Based in part on actions that have taken place during the 
course of the current appeal, service connection is also now 
in effect for diabetes mellitus, type II, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
residuals of right wrist fracture and defective hearing, each 
rated as noncompensably disabling.

The issue # 1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's residuals of a shell fragment wound of the 
right thigh involving some loss of fascia lata are no more 
than moderate in degree, with no significant disability in 
terms of other muscles, bones, joints, or nerves; he has an 
aching or cramping, a 5/10 level of pain on movement which 
abates with rest and a modicum of medication; scarring is 
minimal and asymptomatic.


CONCLUSION OF LAW

Criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh with asymptomatic scar have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5314 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his current claim 
which informed him of all pertinent requirements for 
supporting his claims.  The Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA. 

 No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  

The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).


II.  Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board concludes that "staged ratings" are 
unnecessary in this case.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Guidelines have been issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) with regard to increased ratings 
cases and mandatory notice in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2009).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups. 38 C.F.R. § 4.14 (2007).  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate I and Plate II under  38 C.F.R. § 4.71 
(2007).  For VA purposes, normal hip motion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
elbow and hip are considered major joints.  See 38 C.F.R. § 
4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010. In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating. The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1. Because there is no X-ray evidence of arthritis 
in the veteran's thigh, and the veteran is currently in 
receipt of a 10 percent rating, the criteria listed under DC 
5003 cannot serve as a basis for an increased rating for the 
shell fragment wound.  The Board will therefore discuss the 
applicability of the other regulatory criteria.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

Under former Rating Schedule criteria, scars were rated on 
the basis of disfigurement, etc., or on the extent of 
constitutional symptoms and physical impairment.  38 C.F.R. § 
4.118, DC 7813 (effective prior to Aug. 30, 2002). Under the 
current version of Diagnostic Code 7813, effective August 30, 
2002, they are to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 
7805).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002, for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement. 
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration. A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.). 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater. Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In 
this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of the affected part.

The veteran currently has a 10 percent rating for SFW of the 
thigh under DC 5314, which pertains to impairment of Muscle 
Group (MG) XIV.  MG XIV is the anterior thigh muscle group.  
The functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with MG XVII in postural support of the body, and 
acting with the hamstring muscles in synchronization of the 
hip and the knee.  The involved muscles include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris. Under DC 5314, a moderate injury warrants a 
10 percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating.  38 C.F.R. § 4.73 (2007).

III.  Factual Background and Analysis

Service treatment records are in the file.  Although detailed 
records are unavailable with regard to the initial injury, it 
has been stipulated that he sustained a shrapnel wound in 
March 1968.

On VA examination in December 2004, the veteran reported that 
the grenade wound to his right lateral thigh would cause him 
problems after walking for about 30 minutes.  Even in the 
grocery store this would cause right thigh and leg pain which 
he said was at a level of 6/10.  The leg had not collapsed or 
given way and it did not involve the knee joint but rather 
the fascia lata area in the proximal third of the right thigh 
below the right greater trochanter  He had no ankle, hip or 
knee deficiency, swelling tenderness, pain or other symptoms 
and did not wear braces or use a cane or crutches.  The only 
limitation was pain after walking and he had no weakness, 
fatigue or lack of endurance.

On examination, there was a 7 cm. long, 5 mm. wide pale scar 
which was nonadherent and nonadherent.  The was a 3 x 5 cm, 
deficit in the right fascia lata which was not tender; there 
was no weakness of the quadriceps or vastus lateralis 
mechanism in the thigh.  Ranges of motions in the right hip, 
thigh and knee were normal.  Sensation was normal.  An X-ray 
of the right thigh showed intact osseous structures and was 
reportedly negative.

On VA examination in May 2006, he reported that due to the 
wound he had had pain in the right thigh since the injury.  
The pain was reportedly constant, would travel down the leg, 
and was of an aching or cramping nature.  He said the pain 
level was about 5/10.  The pain could be elicited by physical 
activity and was relieved by rest.  At the time of the pain, 
he could function with medication.  From the muscle injuries 
he had pain but there were no muscle complications from the 
injuries themselves.  He said he was not receiving any 
treatment for the condition but it meant that he could not 
keep with normal work requirements because it was hard to 
stand on the leg.

On examination, his gait and posture were normal.  The muscle 
damage was to XII with loss of deep fascia and muscle 
substance felt on palpation.  Muscle Group XIV was 5/5.  
There was no muscle herniation.  Range of motion of the knees 
were normal and not limited by pain, fatigue, weakness, lack 
of endurance or incoordination or repetitive use.  Ligaments 
were stable and right femur X-rays were normal.  There was no 
sign of fragments.  The scar was said to be well healed, mid 
right lateral side of the thigh, measuring 3 cm. x 2 cm., 
level, not tender, and without inflammation, hyper or hypo 
pigmentation or any sign of keloid formation.

In assessing the current residuals of the veteran's shrapnel 
wound, it is noted that there is no sign of osseous damage to 
any joint and no sign of retained fragments.  There is 
demonstrated 3 x 5 cm. deficit in the right fascia lata 
without any evidence of other muscle impairment or damage.  
He has no more than moderate pain on motion which is abated 
with rest and medication.  His scarring is minimal, not 
painful or symptomatic in other ways, and causes no 
functional impairment.  He has no neurological or circulatory 
damage, and does not have additional manifestations such as 
fatigue, weakness, lack of endurance or incoordination or 
repetitive use.  The Board finds that this translates to 
moderate impairment but no more than that regardless of which 
codes are addressed. The evidence is not equivocal and a 
doubt is not raised to be resolved in his favor as to a 
rating in excess of the currently assigned 10 percent.  In 
this case, the evidence has been relatively static during the 
entire appellate period and there is no sound basis for 
staging any rating since the initial grant.

IV. Additional Considerations

The Board has also considered whether the veteran's service- 
connected right thigh disability warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. The 
disability may modestly affect him occupationally and 
socially, and this has been addressed in the schedular rating 
assigned.  He has had no hospitalizations for the disability.

Moreover, as stated, his functional occupational problems are 
addressed in the schedular rating. The Board concludes that 
referral of this case for assignment of an extra-schedular 
evaluation is not warranted, because the schedular rating 
criteria are adequate for evaluating this case.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).  The 10 percent rating is reasonably 
appropriate for the entire rating period since there has been 
relative stability therein, with the moderate designation 
reflecting the disability at its worst; in general, the 
disability has been static, not requiring staging of the 
rating.


ORDER

Entitlement to an initial increased evaluation for service-
connected residuals, shrapnel wound to the right thigh, rated 
as 10 percent disabling is denied.


REMAND

The aggregate evidence in the file with regard to the 
veteran's mental health situation is somewhat confusing, in 
that it is clear that his PTSD is not his only current 
psychiatric problem.  At the least, he has consistently been 
diagnosed with bipolar disorder and alcohol dependence in 
remission.  The extent to which the symptoms of one versus 
another can be distinguished is the practical problem in 
appropriately rating his claim.

Occupationally, the veteran initially worked for the phone 
company until he had a manic episode in about 1993.  He has 
otherwise identified his work over a period of some 30 years 
as a low voltage electrician.  He has apparently been 
involved in a number of unsuccessful business adventures.  
His most recent security business has been described as 
selling and installing commercial and residential alarms. 
According to reports of record from family and friends, his 
mental health issues (plus his right thigh injury), have 
caused him to deteriorate in his ability to facilitate that 
work and the effort has been going downhill.  He has also 
himself taken some precipitous actions which have impacted 
his occupational successes. 

The Board appreciates several insightful affidavits from 
family members describing his behavior.

On his VA psychiatric examination in  May 2004, it was said 
that his bipolar disorder was currently in "substantial 
remission". His assigned score on the Global Assessment of 
Functioning (GAF) scale was 55.  The examiner opined that his 
bipolar problems had in the past caused him the most social 
and occupational difficulties.

On VA psychiatric evaluation in August 2005, diagnoses were 
anxiety disorder, PTSD, chronic bipolar disorder, manic 
addictive disorder versus alcohol abuse and personality 
disorders/traits.  He was being seen by a private 
psychiatrist, MW, M.D., and also at the local VA.  GAF score 
was 50.  

Dr MW submitted an assessment report, dated in April 2005, 
which is of record.  She diagnosed both bipolar and PTSD, for 
which she was giving him medications.  She discussed the 
symptoms attributable to both psychiatric diagnoses and 
suggested that if further questions needed to be answered, 
she would be available to respond.

The report of a VA psychiatric evaluation in May 2006 is also 
of record.  It was opined that his bipolar and PTSD problems 
rendered him unable to work.  However, the examiner also 
stated that on the one hand, his bipolar disorder was "in 
remission", but that the bipolar and PTSD disorders were 
divided about 50-50.  When asked to differentiate between the 
bipolar and PTSD symptoms, the expert's response was that 
they were "intertwined and difficult to separate" and that 
one disorder tended to exacerbate the other.  

Given the lack of clarity as to the degree of symptomatology 
which is referable to the service-connected PTSD as opposed 
to other, distinguishable non-service-connected mental 
disorders, if any, the Board believes that further 
evidentiary development is necessary to resolve the issue as 
to the current disability evaluation.
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) After appropriate release from the 
veteran, a request should be made for Dr. 
MW, if possible, to clarify the 
distinctions she sees between the 
veteran's bipolar and PTSD symptoms, as 
well as any other mental health findings 
she may be able to add to her earlier 
report cited above.

    (b) Secure VA and private psychiatric 
treatment records, not currently on file, 
since 2004, including counseling reports, and 
attach them to the claims file.

2.  Schedule the veteran for a psychiatric 
evaluation as to the his mental health at 
present and for a comparison with symptoms 
evidenced by the file since 2004.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should respond to 
the following questions:

    (a)  With reference to the treatment and 
examination records in the veteran's claims 
file, what is/are his current psychiatric 
diagnosis/diagnoses?
    
    (b)  If he has any psychiatric 
diagnosis(es) other than PTSD, by what signs, 
if any, can such disorder(s) be distinguished? 

    (c) If there is a psychiatric disorder 
other than PTSD, is it at least as likely as 
not (that is, to at least a 50/50 degree of 
probability) that one psychiatric disorder has 
either caused or aggravated (i.e., permanently 
worsened) or otherwise adversely affected or 
in any manner impacted another beyond its 
previous baseline level of disability, or is 
such causation or aggravation unlikely (i.e., 
less than a 50/50 probability)?
    
    (d)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it;  
    
    (e)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability; 
    
    (f)  With respect to the service-connected 
PTSD and associated mental health problems, 
[particularly if other problems cannot be 
clearly distinguished from the PTSD symptoms 
for purposes of evaluation], how do the 
veteran's symptoms since 2004 correspond with 
the criteria for evaluating mental disorders, 
and are there any clearly delineated time 
periods on which the symptoms significantly 
changed, improved or worsened?
    
    (g)  If any opinion requested above cannot 
be rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.
    
    (h)  Consideration should be given as to 
changing severity of symptoms during this 
period as may be reflective of a need for 
staging of the ratings with clear-cut 
designation of the symptoms which were 
manifest and by which this distinction can be 
ascertained pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Nicholson, 21 
Vet. App. 505 (2007); and to any change in 
emphasis of the pertinent criteria or Code for 
rating the prevailing disability at any given 
time.  See also Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The veteran's ability to 
function in ordinary daily life must be 
addressed in the expert's assessing his mental 
health impairments as they are or are not due 
to his PTSD and associated psychiatric 
problems, if any.

3.  Then readjudicate the claim on both 
schedular and extraschedular bases; and, if 
the decision remains unsatisfactory, issue a 
supplemental statement of the case and afford 
the veteran and his representative a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


